DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 11/25/2020 were reviewed and are acceptable.
Specification
The specification filed on 11/25/2020 was reviewed and is acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The Examiner notes that the entirety of the recited claims 17-31 are functionally recited without reciting sufficient structure.  For example, claim 1 recites “determining that the fuel cell stack is situated in a space with a reduced air exchange rate”, “ascertaining consumption information…”, ascertaining…inflow information…”.  It is noted that claim 32 recites “a control unit configured to execute the acts of…”, but such structure of a generic “control unit” is not considered to be sufficient structure to perform the recited functions, e.g. “ascertaining consumption information”. 
Accordingly, all of the recited functional limitations, excepting obvious structural components (e.g. “a fuel cell stack”, “water vapor”, “a vehicle”), of claims 17-32 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17-31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 17 and 27 recite the limitation(s) “for increasing safety and/or reliability of operation of a fuel cell stack”.  It is unclear what recited limitations provide for increasing safety and/or reliability.  
Claim(s) 26 recite the limitation(s) “one measure for increasing the air exchange rate” and “one measure for reducing the oxygen consumption of the fuel cell stack”.  It is unclear what the recited measures specifically require.
claim 27, the phrase “in particular decreased” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim(s) 30 recites the limitation(s) “wherein the characteristic date indicate, for different value combinations of a multiplicity of measurement variables, corresponding estimated values of the oxygen content”.  It is unclear what precisely is required of “different value combinations of a multiplicity of measurement variables.
Appropriate correction is required.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 17-32 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) various mental processes, e.g. “determining that the fuel cell stack is situated in a space with reduced air exchange” (claims 17 and/or 32), and mathematical concepts, e.g. “ascertaining an estimated value for an oxygen content of air in the space on the basis of consumption information and on the basis of the inflow information” (claims 17 and/or 32) or “determining…that an oxygen content of air in the surroundings of the fuel cell stack have changed” (claim 27). 
This/these judicial exception(s) is/are not integrated into a practical application because any additional generic elements, i.e. a fuel cell stack, a vehicle, or a control unit, simply implement the abstract idea on said generic elements, i.e. a fuel cell stack, a vehicle, or a control unit. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, i.e. a fuel cell stack, a vehicle, or a control unit, when 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-18, 21-22, 24-25, 27, and 30-32 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Foley et al. (US 2019/0088963 A1).
Regarding claim 17, in as best as the Examiner understands the claim in light of the rejection under 35 U.S.C. 112(b) above, Foley et al. discloses a method for increasing the safety and/or reliability of the operation of a fuel cell stack (see [0022] which describes that the inventive method ensures that O2 concentration in an enclosed space is not excessively depleted, and thus reads on “increasing reliability and/or safety”), the method comprising:
determining that the fuel cell stack is situated in a space with a reduced air exchange rate (see [0022-0023] which describes an assumed enclosed space, e.g. a garage, when the vehicle is in a non-moving state; see also [0029] which describes the air exchange rate of the assumed enclosed space, and which may be set lower than 0.03 air exchanges per hour);

ascertaining, on the basis of the air exchange rate, inflow information relating to a quantity of oxygen that has been fed to the space within the time interval ([0029]); and
ascertaining an estimated value for an oxygen content of air in the space on the basis of the consumption information and on the basis of the inflow information (see [0029] which describes calculating or modeling the amount and concentration of O2 in the assumed closed space based upon knowing the original O2 concentration, as well as the amount of O2 consumed and the amount of O2 replenished by the air exchange rate).
Regarding claim 18, Foley et al. discloses all of the claim limitations as set forth above.
Foley et al. further discloses ascertaining pressure information relating to a pressure within the space relative to a pressure outside the space ([0036]); and
ascertaining the air exchange rate and/or the inflow information on the basis of the pressure information ([0036]).
Regarding claim 21, Foley et al. discloses all of the claim limitations as set forth above.
Foley et al. further discloses iteratively repeating the ascertainment of consumption information, the ascertainment of inflow information and the ascertainment of the estimated value of the oxygen content at a sequence of points in time in order to ascertain estimated value of the oxygen content for the sequence of points in time (as shown in Figs 5-6).
Regarding claim 22, Foley et al. discloses all of the claim limitations as set forth above.
Foley et al. further discloses ascertaining a fuel consumption of the fuel cell stack with the time interval ([0024-0025]); and

Regarding claim 24, Foley et al. discloses all of the claim limitations as set forth above.
Foley et al. further discloses ascertaining, on the basis of inflow information and on the basis of consumption information, a change in the oxygen quantity in the space within the time interval ([0029]); and
updating the estimated value for the oxygen content on the basis of the change in the oxygen quantity in the space within the time interval (as shown in Figs 5-6).
Regarding claim 25, Foley et al. discloses all of the claim limitations as set forth above.
Foley et al. further discloses ascertaining movement data relating to the movement of a vehicle in which the fuel cell stack is situated ([0034]).
Regarding claim 27, in as best as the Examiner understands the claim in light of the rejection under 35 U.S.C. 112(b) above, Foley et al. discloses a method for increasing the safety and/or reliability of the operation of a fuel cell stack (see [0022] which describes that the inventive method ensures that O2 concentration in an enclosed space is not excessively depleted, and thus reads on “increasing reliability and/or safety”), the method comprising:
ascertaining measurement data relating to the operation of a fuel cell stack at a sequence of points in time (see [0024-0026] which describes O2 consumption over time based upon operation of the fuel cell stack);
determining, on the basis of the measurement data at the sequences of points in time, that an oxygen content of air in the surroundings of the fuel cell stack has changed (see [0038] which describes monitoring O2 concentration levels for O2 concentration concern levels); and

Regarding claim 30, Foley et al. discloses all of the claim limitations as set forth above.
Foley et al. further discloses determining, on the basis of the measurement data and on the basis of characteristic data for the operation of the fuel cell stack, an estimated value for the oxygen content of the air in the surroundings of the fuel cell stack ([0036]); and
wherein the characteristic data indicate, for different value combinations of a multiplicity of measurement variables, corresponding estimated values of the oxygen content ([0036]).
Regarding claim 31, Foley et al. discloses all of the claim limitations as set forth above.
Foley et al. further discloses that the measurement data indicate an air ratio of the amount of air provided for a reaction of the fuel cell stack ([0025]).
Regarding claim 32, Foley et al. discloses a device for a vehicle (see [0043] which describes a standard vehicle electronic control unit), comprising:
a control unit configured to execute the acts of ([0043]):
determining that the fuel cell stack is situated in a space with a reduced air exchange rate (see [0022-0023] which describes an assumed enclosed space, e.g. a garage, when the vehicle is in a non-moving state; see also [0029] which describes the air exchange rate of the assumed enclosed space, and which may be set lower than 0.03 air exchanges per hour);
ascertaining consumption information relating to an oxygen consumption of the fuel cell stack with a time interval ([0024-0026]);
ascertaining, on the basis of the air exchange rate, inflow information relating to a quantity of oxygen that has been fed to the space within the time interval ([0029]); and

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 2019/0088963 A1), as applied to claim 17 above, in view of Masahiko et al. (WO 2013/099394 A1).
Regarding claim 26, Foley et al. discloses all of the claim limitations as set forth above.
Foley et al. further discloses initiating a measure in a manner dependent on the ascertained estimated value for the oxygen content if the ascertained value reaches or falls below an oxygen content value (see [0039] which describes operating in a low-power state when O2 concentration reaches the first O2 concentration concern level),
wherein the measure comprises at least one measure for reducing the oxygen consumption of the fuel cell stack ([0039]).
Foley et al. discloses going into a low-power state ([0039]), i.e. idle mode, but does not disclose outputting a notification to a user of the fuel cell stack.
Masahiko et al. teaches a fuel cell vehicle including an idle stop control system (§1-2-1).  Masahiko et al. teaches that when idle stop is normally performed, the controller lights an idle stop (IS) indicator in order to notify the driver that the idling stop is being performed (§2-3-1).
Foley et al. and Masahiko et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely fuel cell vehicles.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to incorporate the idle stop notification indicator of Masahiko et al. into the system of Foley et al. as doing so would amount to nothing more than to use a known component for its intended use in a known environment to accomplish an entirely predictable result, specifically notifying a driver that an idle stop is being performed.
Examiner’s Note
The Examiner notes that claim(s) 19-20, 23, and/or 28-29 are not rejected over the cited prior art, but are not being indicated as allowable subject matter because the claims do not recite patentable subject matter, as noted in the rejections of the claim(s) under 35 U.S.C. 101 above.  However, in the interest of compact prosecution, the Examiner notes the following:
inter alia, a method for increasing safety and/or reliability of the operation of a fuel cell stack, the method comprising:
(claim 19) ascertaining a fraction of the water vapor that condenses in the space, wherein the pressure information is dependent on the fraction of water vapor that condenses in the space;
(claim 23) ascertaining an oxygen content difference between an oxygen content of air flowing into the space and of air flowing out of the space; and ascertaining the inflow information relating to the quantity of oxygen that has been fed to the space on the basis of the oxygen content difference, the air exchange rate, the volume information and a temporal length of the time interval;
(claim 28) the measurement data relate to a level of humidity within the fuel cell stack; and determining that the oxygen content of the air in the surroundings of the fuel cell stack has decreased when it has been detected that the air humidity of the air in the surroundings of the fuel cell stack has increased.
Muramatsu (US 2009/0269635 A1) is considered to be the closest relevant prior art to dependent claims 19 and 28 with respect to humidity.  Muramatsu discloses a relationship between humidity change in external air and duration time which will not accelerate deterioration of a fuel cell stack ([0083]).
However, Muramatsu does not disclose, teach, fairly suggest, nor render obvious the recited pressure information being dependent on the fraction of water vapor that condenses in the space, i.e. humidity, nor the humidity relating to the humidity within the fuel cell stack (Muramatsu explicitly discloses that the humidity is measured externally, [0083]) and determining that the oxygen content of the air in the surroundings of the fuel cell stack has decreased when it has been detected that the air humidity of the air in the surroundings of the fuel cell stack has increased.  
Foley et al. (US 2019/0088963 A1) is considered to be the closest relevant prior art to dependent claim 23.  Foley et al. discloses most of the claim limitations as set forth above.
However, Foley et al. does not disclose, teach, fairly suggest, nor render obvious the recited method of ascertaining the inflow information relating to the quantity of oxygen that has been fed to the space on the basis of the oxygen content difference, the air exchange rate, the volume information and a temporal length of the time interval.  To the contrary, Foley et al. bases oxygen concentration upon the air exchange rate (see e.g. [0029]) which is noted to already encompass oxygen content of air flowing into and out of the enclosed space, and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards ascertaining both air inflow/outflow and air exchange rate because both are encompassed via ascertaining the air exchange rate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        01/08/2022